Order entered May 6, 2013




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00558-CV

                      IN RE MICHAEL RAMBERANSINGH, Relator

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-54515-2010

                                           ORDER
                         Before Justices FitzGerald, Lang, and Myers


       The Court has before it relator’s petition for writ of mandamus and motion for temporary

stay of the trial court proceedings.    We GRANT the motion to stay.          We ORDER that

proceedings in the trial court related to the contempt proceeding be STAYED pending further

order of the Court.

       The Court requests that real party file a response to the petition for writ of mandamus by

MAY 16, 2013.

                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE